           Case 1:17-cv-01789-DLC Document 402 Filed 09/04/19 Page 1 of 2




                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                              100 F St. N.E.
                                          Washington, D.C. 20549


                                                                        David J. Gottesman
                                                                        Deputy Chief Litigation Counsel
                                                                        Telephone: (202) 551-4470
                                                                        Facsimile: (202) 772-9282
                                                                        E-Mail: gottesmand@sec.gov
DIVISION OF ENFORCEMENT

                                          September 4, 2019

VIA ECF

Honorable Denise L. Cote
United States District Court
500 Pearl Street
New York, NY 10007

        Re: SEC v. Lek Securities Corp. et al., Case No. 17 CV 1789 (DLC)

Dear Judge Cote:

        We write in response to the letter submitted by defendants Avalon FA Ltd, Nathan Fayyer
and Serge Pustelnik (“Avalon Defendants”) dated September 4, 2019 (ECF No. 401) requesting
leave to file a 50-page pre-trial memorandum of law.

        The SEC opposes that request for two reasons. First, an oversized brief is unnecessary.
The Avalon Defendants argue that they have not yet addressed “some of the issues” in this case.
But the Avalon Defendants have had ample opportunity to raise legal issues for the Court’s
consideration (for example, by filing a motion to dismiss or a motion for summary judgment,
which they chose not to do). The fact that the Avalon Defendants chose not to timely file any
dispositive motions does not merit the filing of a 50-page trial brief addressing legal issues that the
Court has already thoroughly addressed.

        Second, an oversized brief is not necessary to guide the Court. As this Court recognized
during the June 10, 2019 conference, “[y]ou don't have to file a trial memorandum, and I've
written a few opinions in this case, so I'm not sure you need to file one to educate the court, but it
is always appreciated.” 1 Jun. 10, 2019 Transcript, at 10. The Avalon Defendants argue that they
wish to raise “issues that are unique” and “have never been addressed,” but they fail to explain

       1
          Indeed, given the extensive briefing that has already occurred in this case on the legal
issues and market manipulation concepts at issue, and given the Court’s multiple opinions
thoroughly addressing those issues and concepts, the SEC has not yet determined whether it will
file a pretrial memorandum.
         Case 1:17-cv-01789-DLC Document 402 Filed 09/04/19 Page 2 of 2


why those new or unique issues cannot be adequately addressed in a standard 25-page
memorandum. Particularly in a jury case, there is no need to try the whole case in a pre-trial
memorandum.

        If the Avalon Defendants really do raise heretofore unknown issues “that have never been
addressed by any party,” the SEC respectfully requests that it be allowed to file a reply responding
to such new issues, in a memorandum of equal length.

                                                         Respectfully submitted,

                                                         /s/ David J. Gottesman
                                                     Deputy Chief Litigation Counsel
                                                        Division of Enforcement
cc (via ECF): All counsel of record




                                                 2
